Order filed June 13, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-01099-CV
                                    ____________

       BURNEY ROAD MUNICIPAL UTILITY DISTRICT, Appellant

                                         V.

                  CITY OF SUGARLAND, TEXAS, Appellee


                       On Appeal from the 458th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 18-DCV-249190

                                     ORDER

      Appellant’s brief was due June 3, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 28, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM